           Case 1:20-cv-01027-RCL Document 1 Filed 04/20/20 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

LOIS MOORE                                  )
4622 West Maricopa Drive                    )
Eagle, Idaho 83616,                         )
                                            )
      and                                   )
                                            )
ROBERT MOORE                                )
4622 West Maricopa Drive                    )
Eagle, Idaho 83616,                         )
                                            )
      and                                   )
                                            )
JANA OREAR                                  )
P.O. Box 528                                )
Genoa, Nevada 89411,                        )
                                            )
      and                                   )      Civil Action No.
                                            )
CHRISTIANNE O'MALLEY                        )
4005 Bull Rider Drive                       )
Reno, Nevada 89521,                         )
                                            )
      and                                   )
                                            )
MARK SAUTER                                 )
9512 Beck Court                             )
Bethesda, Maryland 20817,                   )
                                            )
      Plaintiffs,                           )
                                            )
      v.                                    )
                                            )
CENTRAL INTELLIGENCE AGENCY                 )
Washington, DC 20505,                       )
                                            )
      Defendant.                            )
                                            )

                                         COMPLAINT
                    (Freedom of Information Act, 5 U.S.C. § 552, as amended)
          Case 1:20-cv-01027-RCL Document 1 Filed 04/20/20 Page 2 of 9



       This is an action under the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552, et

seq., as amended, for the disclosure of Central Intelligence Agency ("CIA") records

improperly withheld from plaintiffs.

                                   Preliminary Statement

       Korean War Air Force Captain Harry Cecil Moore piloted an F-51 Mustang night

fighter, 67th Fighter Bomber Squadron. On June 1, 1951, Harry flew one of six F-51's that

had been enroute to conduct reconnaissance over North Korea when the Squadron was

ordered to proceed north to provide close air support for a B-29 Bomber crew that had

bailed out in enemy territory near the mouth of the Yalu River. Flying at about 5,000 feet,

the Squadron was attacked by six MiG-15 aircraft of the Soviet 303rd Fighter Aviation

Division that had been patrolling along the river.

       The Mustangs descended and split up into pairs and single flights. Harry and

another Mustang flew south along the coast trying to evade the MiGs. One Mustang turned

east and continued inland, while three MiGs chased Harry, hit his Mustang, which smoked,

dropped, and landed gently in the Korean Gulf less than 100 feet from shore. He was taken

prisoner. Communist forces transported him to the USSR, to Camp No. 18 near Potma,

Mordovia, where, in 1952, he was interrogated by the Commander of Soviet 64th Fighter

Aviation Corps.

       On February 27, 1952, eight months after the shoot-down, the Chief of Naval

Personnel wrote to the Judge Advocate General "that there is a possibility that Captain

Moore survived and is now a prisoner of war."
            Case 1:20-cv-01027-RCL Document 1 Filed 04/20/20 Page 3 of 9



       But the government did not reveal to his wife, Louis Moore, or his brother, Bob

Moore, that Harry may have been alive. Instead, in December of 1953, it wrote them that

Harry had been reclassified, from Missing-in-Action to Killed-in-Action.

       Fifty years later, in 2002, the Pentagon informed Louis and Bob that evidence had

been discovered by the US–Russia Joint Commission on POW/MIAs, relating that Harry had

been a POW in the Soviet Union. A decade later, in 2013, the Department of Defense

provided Louis and Bob with a copy of the Chief of Naval Personnel's February 1952

memorandum relating that Harry may have been a POW. In November of 2019, a

researcher discovered a November 1953 report that "Lt Moore, fighter pilot, was

interrogated at the interrogation center," in North Korea's Camp 5.

       Harry Moore's story is memorialized in the documentary, Keeping the Promise Alive.

See https://www.youtube.com/watch?v=kma3hwFRJ1w.

       American Korean War POWs who were pilots and navigators were prime candidates

to be sent to the Soviet Union and China. The CIA gathered that intelligence.

                                         Jurisdiction

       1.      The FOIA provides this Court jurisdiction over this matter. Venue is

appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

                                           Parties

       2.      Plaintiff Lois Moore is an individual residing at 4622 West Maricopa Drive,

Eagle, Idaho. She is Harry Moore's widow.

       3.      Plaintiff Robert Moore is an individual residing at 4622 West Maricopa Drive,

Eagle, Idaho. He is Harry Moore's brother.
            Case 1:20-cv-01027-RCL Document 1 Filed 04/20/20 Page 4 of 9



       4.      Plaintiff Jana Orear is an individual who resides in Genoa, Nevada. She is

Harry Moore's daughter.

       5.      Plaintiff Christianne O’Malley is an individual residing at 4005 Bull Rider

Drive, Reno, Nevada. Ms. O'Malley is Harry Moore's granddaughter.

       6.      Plaintiff Mark Sauter is an investigative journalist and author.

       7.      Defendant Central Intelligence Agency ("CIA") is an agency within the

meaning of 5 U.S.C. § 552(f) of the FOIA, and is in possession and or control of the records

which are the subject of this action.

                                             Facts

       8.      On November 25, 2019, plaintiffs submitted a FOIA request to the CIA,

seeking disclosure of the following 21 items:

               Request 1
               For the period of March 16, 1954, through 1961, all records of CIA's efforts in
               undertaking "clandestine and covert action to locate, identify, and recover
               those U.S. prisoners of war still in Communist custody."

               Request 2
               Please provide an unredacted copy of this Report [attached January 5, 1952,
               CIA Information Report], together with all intelligence material upon which it
               was based, including reports, analysis, correspondence, signals intelligence,
               imagery, and live sighting reports.

               Request 3
               Please produce the [following] referenced [in attached July 15, 1952, CIA
               Cross Reference Sheet]:

                      (a)    July 15 1952 "Basic Communication;"
                      (b)    June 24, 1953 "Basic Document;"
                      (c)    Information described as "etcetera;"
                      (d)    POW information in, or otherwise "Routed to, C.I. File;"
                      (e)    POW information related to or bearing the "Cross Reference
                             Number 040;" and
                      (e)    POW information related to or bearing the "Classification
                             Number 383.6 Korea."
Case 1:20-cv-01027-RCL Document 1 Filed 04/20/20 Page 5 of 9




   Request 4
   All records regarding the June 1, 1951 shoot down and capture over North
   Korea of the American F-51 piloted by U.S. Air Force Captain Harry Cecil
   Moore, born February 11, 1924, in Elm Grove, West Virginia, service number
   AO 711850.

   Request 5
   All records upon which the following statement from February 27, 1952
   Memo from Chief of Naval Personnel to Commanding General, Far East Air
   Force was based: "It is believed that there is a possibility that Captain Moore
   survived and is now a prisoner of war."

   Request 6
   All records regarding Captain Moore's incarceration and transportation from
   North Korea to the Soviet Union, his locations in the Soviet Union, and all
   evidence that he "may have been interrogated by Soviet officials."

   Request 7
   An unredacted version of the attached July 17, 1952, three page CIA
   Information Report, the subject of which is "Prisoner-of-War Camps in North
   Korea and China," subtitled "War Prisoner Administrative Office and Camp
   Classification," together with the materials upon which this Report was
   based, including reports, analysis, correspondence, signals intelligence,
   imagery, and live sighting reports.

   Request 8
   An unredacted copy of the attached December 31, 1953, CIA Information
   Report, regarding a USSR interrogation center in Korea, where, "after
   interrogation PWs were taken to the USSR," together with the materials upon
   which this Report was based, including reports, analysis, correspondence,
   signals intelligence, imagery, and live sighting reports.

   Request 9
   An unredacted copy of the attached March 24, 1954, CIA Information Report
   relating that "some PWs listed as missing were in fact turned over to the
   Soviets," and "will never be released because they will have learned too much
   about Soviet PW handling techniques," together with the materials upon
   which this Report was based, including reports, analysis, correspondence,
   signals intelligence, imagery, and live sighting reports.

   Request 10
   The unredacted, and complete, version of the attached April 23, 1954, CIA
   Information Report, "Subject Soviet Concentration Camps in the Vorkuta
   Area."
Case 1:20-cv-01027-RCL Document 1 Filed 04/20/20 Page 6 of 9




   Request 11
   The unredacted, and complete, version of the April 27, 1954, CIA Information
   Report relating "information regarding the presence of US prisoners captured
   during the Korean War" in camps in Komsomolsk, Magadan, Chita, and
   Irkutsk, USSR, together with the materials upon which this Report was based,
   including reports, analysis, correspondence, signals intelligence, imagery,
   and live sighting reports. The first page of this three-page Report is enclosed.

   Request 12
   The unredacted, and complete, version of the attached December 8, 1954, CIA
   Information Report, "Subject Alleged American Held in Soviet Prison."

   Request 13
   On January 15, 1992, an individual who had been a KGB officer from 1974 to
   1984 appeared at the US Embassy in Helsinki, Finland, and reported that, to
   "ease his conscience," he was reporting that "three Americans were still
   being held in the camps of Mordovia in July 1978." The source "added that if
   necessary, he can provide more detailed information." For reference, a copy
   of the January 23, 1992 cable from Embassy Helsinki to Secretary of State is
   attached. Please produce any and all information related to this Report.

   Request 14
   A complete, and unredacted version of the attached March 9, 1988, CIA
   Memorandum to "US Army Chief, Special Office for Prisoners of War and
   Missing in Action," referencing two 1980 sightings and one 1988 sighting of
   "31 Caucasians, possibly American prisoners from the Korean war, in the fall
   of 1979," together with all intelligence material upon which this Report was
   based, including reports, analysis, correspondence, signals intelligence,
   imagery, and live sighting reports.

   Request 15
   All records relating to any of the POW/MIAs named in the attached list.

   Request 16
   Any and all records relating that any POW/MIAs may have been held in the
   prisons identified in the attached list of Russian prison camps.
Case 1:20-cv-01027-RCL Document 1 Filed 04/20/20 Page 7 of 9




   Request 17
   For the period beginning June of 1951, and continuing to the present time,
   please produce all POW records provided to, or receive from, any office of
   any component of the Department of Defense, including but not limited to:
          (a)    CCRAK.
          (b)    Air Force 6004 Air Intelligence Service Squadron during the
                 tenure of "Project American."
          (c)    Missing in Action Office, including those provided in
                 response to the attached February 12, 1997 letter from U.S.
                 House of Representative James Talent seeking "intelligence
                 pertaining to American prisoners who were taken to China and
                 the Soviet Union during the war," as well as "(a) the 389
                 American service members who into the 1980s were listed as
                 unaccounted prisoners of war by the United Nations Command
                 Military Armistice Commission (UNCMAC) and (b) all US Air
                 Force F-86 pilots who remain unrepatriated."
          (d)    Air Force Office of Special Investigations, or AFOSI.
          (e)    Naval Criminal Investigative Service, or NCIS.
          (f)    Army Criminal Investigation Command, or CID.
          (g)    U.S. Army Combined Command Reconnaissance Activities Far
                 East, or CCRAFE.

   Request 18
   All POW records prepared by any officer, agent, or employee of the CIA,
   prepared for the Office of the President, including the President’s Daily Brief,
   or PDB, that include information on the possibility of POWs being transferred
   to the Soviet Union or China.

   Request 19
   Any records reflecting communications with Members of Congress, or
   Congressional oversight committees concerning the capture of American
   airmen during the Korean conflict who may have been transported to the
   Soviet Union or China and their presumed fate.

   Request 20
   All records concerning POWs and KGB defector Yuri (or Yury) Rastvorov,
   who informed the United States Government that American military
   personnel were taken to the Soviet Union during the Korean conflict. This
   request includes an unredacted version of the attached page with the
   heading, "Terminology."
            Case 1:20-cv-01027-RCL Document 1 Filed 04/20/20 Page 8 of 9




               Request 21
               All intelligence material (including reports, analysis, correspondence, signals
               intelligence, imagery, and live sighting reports) concerning statements made
               by former Czech general Jan Sejna and other former Czech officials
               concerning US POWs held, interrogated and experiment on by Czech and
               Soviet advisors, and thereafter transferred to China, Czechoslovakia, East
               Germany and the Soviet Union.

       9.      Plaintiffs' FOIA request seeks defendant's productions in electronic format:

               Kindly produce these records in electronic format, PDF. See 5 U.S.C. §
               552(a)(3)(B): "In making any record available to a person under this
               paragraph, an agency shall provide the record in any form or format
               requested by the person if the record is readily reproducible by the agency in
               that form or format."

       10.     By letter dated December 10, 2019, the CIA acknowledged receipt of

plaintiffs' FOIA request, writing, in part, "This is a quick acknowledgement to advise you

that we received your request for a search and review of the following records…"

       11.     To date, the CIA has failed to substantively respond to plaintiffs' request for

information.

       12.     Plaintiffs have constructively exhausted their administrative remedies by the

CIA's failure to respond within twenty working days under 5 U.S.C. § 552 (b)(6)(A)(i).

                                          Count I
                                     (Prompt Disclosure)

       13.     Plaintiffs restate paragraphs 1-12 as if fully repeated here.

       14.     Plaintiffs have a statutory right to the records they seek, and there is no legal

basis for the CIA's refusal to disclose them.
          Case 1:20-cv-01027-RCL Document 1 Filed 04/20/20 Page 9 of 9



                                         Count II
                                    (News Media Status)

       15.    Plaintiffs restate paragraphs 1-14 as if fully repeated here.

       16.    Plaintiffs' November 25, 2019 letter requested status as a representative of

the news media, and the administrative record demonstrates that plaintiff Mark Sauter is

entitled to a waiver of search and review fees under 5 U.S.C. § 552 (a)(4)(A)(ii)(II).

       WHEREFORE, Plaintiffs respectfully pray that this Court:

       (1)    Order defendant grant plaintiff Mark Sauter status as representative of the
              news media under 5 U.S.C. § 552(a)(4)(A)(ii)(II);

       (2)    Order defendant to conduct a thorough search for all responsive records;

       (3)    Order defendant to promptly provide the information to plaintiffs, in
              electronic format, as requested; and

       (4)    Award plaintiffs reasonable costs and attorneys' fees incurred in the
              prosecution of this action under 5 U.S.C. § 552 (a)(4)(E) and 28 U.S.C.
              § 2412(d).


DATE: April 20, 2020.



                                    Respectfully submitted,


                                             / s/
                                    John H. Clarke Bar No. 388599
                                    1629 K Street, NW
                                    Suite 300
                                    Washington, DC 20006
                                    (202) 344-0776
                                    Fax (202) 332-3030
                                    johnhclarke@earthlink.net
                                    Attorney for Plaintiffs
